Citation Nr: 1235317	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-21 570	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include heel spurs.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left knee injury, prior to January 12, 2011 (other than from December 14, 2009, to January 31, 2010, when the left knee was evaluated at a temporary 100 percent evaluation).

3.  Entitlement to an evaluation in excess of 50 percent for service-connected residuals of a left knee injury from May 1, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a tear of the posterior horn of the medial meniscus in the right knee (other than from March 4, 2009, to April 30, 2009, when the right knee was evaluated at a temporary 100 percent evaluation).

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to May 13, 2011, (other than from March 4, 2009, to April 30, 2009, from December 14, 2009, to January 31, 2010, and from January 12, 2011, to April 30, 2011, when the appellant was entitled to a temporary 100 percent evaluation).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1987 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The September 2006 rating decision denied the appellant's claim for entitlement to service connection for bilateral heel spurs.  The Board notes that although the appellant specified that he sought service connection for bilateral heel spurs, his claim constituted a claim for service connection for a bilateral foot disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all foot disabilities indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The January 2009 rating decision denied the appellant's claims for an evaluation in excess of 30 percent for residuals of a left knee injury and entitlement to an evaluation in excess of 10 percent for his service-connected right knee disability.  In an April 2009 rating decision, the RO granted a temporary of 100 percent evaluation for the appellant's service-connected right knee disability for convalescence effective March 4, 2009.  An evaluation of 10 percent was assigned from May 1, 2009.  In a May 2010 rating decision, the RO proposed that the appellant's left knee disability evaluation be reduced from 30 percent disabling to 10 percent disabling.  In a January 2011 rating decision, the RO reduced the appellant's evaluation for his service-connected left knee disability from 30 percent disabling to 10 percent disabling, effective April 1, 2011.  In a May 2011 rating decision, the RO granted a temporary evaluation of 100 percent from January 12, 2011, for the appellant's left knee disability for convalescence.  A 10 percent evaluation was assigned from May 1, 2011.  In a February 2012 rating decision, the RO increased the evaluation of the left knee disability from 10 percent disabling to 50 percent disabling effective May 1, 2011.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appellant's higher rating claims remain before the Board.  The Board notes that as the appellant was granted a temporary 100 percent evaluation for his service-connected left knee disability from January 12, 2011, and a 50 percent evaluation from May 1, 2011, the appellant's evaluation was not evaluated as 10 percent during the period on appeal.

The appellant requested a videoconference hearing before a Veterans Law Judge.  However, the appellant did not report for the hearing.  The appellant has not indicated that he wishes to be scheduled for another hearing.  



FINDING OF FACT

On October 4, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


